          Case 3:20-cv-00357-SDD-RLB               Document 1      06/11/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA


ARTURO GARCIA                                            CIVIL ACTION NO. __________________

VERSUS

CRETE CONSTRUCTION SERVICES, LLC
and DYLAN BAGWELL

                                               COMPLAINT

        Plaintiff Arturo Garcia, a resident of the age of majority residing in the Parish of East Baton

Rouge, State of Louisiana, brings this complaint against Crete Construction Services, LLC and

Dylan Bagwell, stating the following:

                                                Defendants

                                                    1.

        Made defendants herein are (1) Crete Construction Services, LLC, a Louisiana limited

liability company domiciled in West Baton Rouge Parish, Louisiana; and (2) Dylan Bagwell, a

natural person of the age of majority residing in West Baton Rouge Parish, Louisiana.

                                       Jurisdiction and Venue

                                                    2.

        This Court has subject matter jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1331.

Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(1) and (2). Both defendants are

Louisiana residents and defendant Crete Construction is domiciled in this district. Further, plaintiff

was employed by defendants in this district and all (or nearly all) of the overtime hours worked by

the plaintiff occurred within this district.
          Case 3:20-cv-00357-SDD-RLB            Document 1      06/11/20 Page 2 of 4




                                                3.

         Plaintiff files this action pursuant to the Fair Labor Standards Act (29 U.S.C. § 201, et

seq.).

                                                4.

         The great majority of the facts giving rise to this cause of action occurred within West

Baton Rouge Parish, Louisiana and East Baton Rouge Parish, Louisiana.

                                             Plaintiff

                                                5.

         Plaintiff was employed by defendants from approximately 2014 through April of 2020 as

a construction laborer. He was compensated $16 per hour for most of the time to which this FLSA

lawsuit pertains. He customarily worked between 50 and 60 hours per week, but he was not paid

overtime for hours worked in excess of 40 hours per week.

                                                6.

         Under the FLSA, Plaintiff at all times was the non-exempt employee of Crete Construction

Services, LLC and Dylan Bagwell. The defendants directed the time, method, and manner of the

plaintiff’s work duties.

                                                7.

         Plaintiff was personally involved in interstate commerce, commonly handling goods,

tools, and equipment manufactured in interstate commerce as part of his duties.

                                                8.

         Defendant Crete Construction is an “enterprise” as that term is defined by the FLSA, 29

U.S.C. § 203(r)(1); it is an enterprise engaged in commerce or in the production of goods for




                                                 2
          Case 3:20-cv-00357-SDD-RLB              Document 1       06/11/20 Page 3 of 4




commerce within the meaning of the FLSA, 29 U.S.C. § 203(s)(1). Defendant has annual revenues

that exceed $500,000.00.

                                                  9.

       Under the Fair Labor Standards Act, plaintiff is entitled to payment of additional wages at

the rate of one and one-half times the rate of his regular pay for all hours worked in excess of forty

hours per week throughout the duration of his employment.

                                                  10.

       The defendants knowingly and willfully violated the FLSA, as demonstrated by their

conduct. At the outset of his employment, defendants would pay plaintiff and other employees for

40 hours by check, and would pay the remaining hours in cash, at plaintiff’s regular rate of pay, in

an envelope on payday. After being sued for failure to pay overtime, defendants later began to

characterize overtime hours as “per diem” on plaintiff’s paycheck. The amount of the “per diem”

would vary from week to week, depending on the number of overtime hours worked by plaintiff.

                                                  11.

       Plaintiff’s claim is therefore subject to a 3-year statute of limitation. Plaintiff is also

entitled to recover from defendants an equal sum as liquidated damages, together with attorney

fees, legal interest, costs, as well as to such equitable relief as may be appropriate to effectuate the

purposes of the Fair Labor Standards Act.

       WHEREFORE, plaintiff prays that there be service and citation upon the defendants, and

that after all legal delays and proceedings that there be a judgment rendered in favor of the plaintiff

and against the defendants for accumulated wages at the overtime rate as required by law, and an

equal sum as liquidated damages, reasonable attorney fees, interest on all sums due and owing

from the date of judicial demand until paid, and for all costs of this proceeding.




                                                   3
Case 3:20-cv-00357-SDD-RLB   Document 1    06/11/20 Page 4 of 4




                                 Respectfully Submitted:

                                 ESTES DAVIS LAW, LLC



                                 /s/ Daniel B. Davis
                                 Daniel B. Davis (La. Bar Roll No. 30141)
                                 Randall E. Estes (La. Bar Roll No. 22359)
                                 850 North Boulevard
                                 Baton Rouge, LA 70802
                                 Telephone: (225) 336-3394
                                 Facsimile: (225) 384-5419
                                 Attorneys for Plaintiff




                             4
